 236DECISIONSOF NATIONALLABOR RELATIONS BOARDis instructed to issue a certification of representatives to the Petitionerfor such combined unit, including therein the employees in both group1 and group 2, which unit the Board, under such circumstances, findsto be appropriate.If neither labor organization wins in either or both of the votinggroups, the Regional Director is instructed to issue a certification ofresults of election or elections to such effect.[Text of Direction of Elections omitted from publication.]MEMBER MURDOCKtookno part in the consideration of the aboveDecision and Direction of Elections.RockwellValves,Inc.,PetitionerandInternational Associationof Machinists and/or its Local978, AFL-CIO.Case No. 16-RM-106.January 27,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis A. Ward, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board fords :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer filed its petition on November 22, 1955, contendingthat the Union no longer represents a majority of its employees. Thehearing officer referred to the Board the Union's motion to dismiss thepetition on the ground that a year had not elapsed between the timethe Union was certified by the Board on January 19, 1955, as bargain-ing representative of the Employer's production and maintenanceemployees and the filing of the petition.Following certification of the Union by the Board, the Employerand the Union held several bargaining conferences, but were unableto reach agreement on the terms of a contract. On June 15, 1955, mostof the Employer's employees went on strike. The record shows thatthe Employer has hired permanent replacements for the strikers, and115 NLRB No. 40. CESSNA AIRCRAFT COMPANY237that most of the replacements have indicated that they do not wishto be represented by the Union.The Employer contends that theUnion therefore no longerrepresentsa majority of the employees.We find no merit in this contention. The Board has consistentlyheld,'with judicial approval,' that, absentunusualcircumstancesnot here present, aBoard certification will be treated as identifyingthe statutory bargaining representative with certainty and finality fora period of 1 year; and, in order to protect the bargaining relationshipfrom disturbance during that period, it is the policy of the Board, incaseslike the one at bar, to dismiss all petitions filed at any time beforethe end of the certification year.'Accordingly, we shall grant theUnion's motion and dismiss the petition'[The Board dismissed the petition.] 51 Centr-O-Cast tf EngineeringCo., 100 NLRB1507.Cf.Hem;y Heide, Inc.,107 NLRB1160' Ray Brooksv.N L. R.B.,348 U. S. 96.8Centr-O-Castcase,supra4The Employer contendsthat any conflictwith the 1-year rule might be obviated bydirecting an election to be held after the certification year has expired.However, such aprocedure is precludedby the policyannouncedby the Boardin theCentr-O-Castcase,supra,that petitions will not be processed for any purpose during the certification yearbut will be dismissed5 In view ofthe fact thatthe certificationyear has alreadyelapsed and in view of theunusual circumstances present in this case,Member Rodgers would proceed to an electionin this matter.Cessna Aircraft Company Wichita DivisionandInternationalBrotherhood of Electrical Workers, Local271, AFL-CIO, Peti-tioner.Case No. 17-RC-2002. January 27, 1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONOn August 19, 1955, pursuant to the Board's Decision and Directionof Election,' a craft severance election by secret ballot was conductedunder the direction and supervision of the Regional Director for theSeventeenth Region, among the employees in the voting group here-tofore found appropriate:Upon the conclusion of the balloting, atally of ballots was furnished to the parties in accordance with theRules and Regulations of the Board. The tally showed that of ap-proximately 11 eligible voters, 5 votes were cast for the Petitioner,which was the Union seeking craft severance, 3 votes were cast forInternational Association of Machinists, District Lodge No. 70, AFL-CIO, herein called the Intervenor, and 3 votes were cast for neitherorganization.On August 22,1955, the Regional Director, acting underICessna Aircraft Company, Wichita Division,113 NLRB 450.115 NLRB No. 44.